DETAILED ACTION
This office action is in response to the application filed on June 18, 2020. Claims 1 – 9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0010410, filed on January 29, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 18, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achilefu et al., (US 2014/0340287 A1) referred to as Achilefu hereinafter.
Regarding Claim 1, Achilefu discloses a head mount system for providing a surgery (Fig. 9, Par. [0078], the goggle devices (i.e. head mount system) may be implemented in a plurality of surgical settings) support image (Par. [0026], the goggle device enables a user to view a subject in a plurality of imaging modes in real-time, where a user is able to quickly and easily visualize a subject during a surgical operation), the head mount system comprising: 
a head mount body wearable on a user's head (Fig. 9, Par. [0050], goggle device 900 is a head-mounted display (HMD) Par. [0027], Goggle device may be worn by a user (as illustrated in Fig. 9 on head), such as a surgeon, and aids user in viewing a subject);  
a near-infrared camera installed on the head mount body and capturing near-infrared light (Par. [0038], detector module 150 is a hybrid detector array (i.e. camera) capable of detecting both near-infrared and visible light, shown in Fig. 1 Par. [0032], goggle device includes a white light (i.e. visible light) source 120 and a near-infrared light source 122);  
a near-infrared image projection unit installed on the head mount body and projecting a near-infrared image (Par. [0038], detector module 150 displays (i.e. projects) received image data on left eye assembly 110 and right eye assembly 112 such that left eye assembly 110 and right eye assembly 112 display the same regions of subject 106 that a left eye and right eye of user 104 would observe in the absence of goggle device);  
a near-infrared image processing unit receiving a captured image taken by the near-infrared camera, generating the near-infrared image, and transmitting the near-infrared image to the near-infrared image projection unit (Par. [0054] to display information to user 104, goggle device 900 includes a HMD unit 920 that interfaces with computing device 910 (i.e. processing unit) via a high-definition multimedia interface (HDMI) link to display real time images on HMD unit 920);  and 
a transparent optic system (Par. [0050], fast temporal resolution and switching between an optical see-through mode and a video see-through mode, where in the optical see-through mode, user 104 sees the real world through half-transparent mirrors (i.e. transparent optic system), and the half-transparent mirrors are also used to reflect computer-generated images into eyes of user 104, combining real and virtual world views) installed on the head mount body to be positioned in front of user's eyes when the head mount body is worn on the user's head (Fig. 9), transmitting visible light to enable a user to see a user's front (Par. [0032], a white light (i.e. visible light) source 120), reflecting the near-infrared light coming from the user's front to the near-infrared camera (Par. [0054], Goggle device 900 further includes and NIR light source 922 that emits NIR light) so as to allow the near-infrared camera to capture the near-infrared light, and reflecting the near-infrared image projected from the near-infrared image projection unit to the user's eyes (Par. [0051], in the video see-through mode, real time NIR fluorescence video is presented to user 104 with relatively high contrast. Allowing user 104 to switch between optical and video see-through modes simplifies surgical operations and allows user 104 to visualize subject 106 with natural vision or enhanced vision as desired). 

Regarding Claim 2, Achilefu discloses Claim 1. Achilefu further discloses a wireless communication part installed in the head mount body to perform wireless communication (Fig. 2, Par. [0036], a communications module 130 for transfer of data over a wireless Network), wherein the near-infrared image processing unit is installed outside the head mount body (Fig. 1, Par. [0027], Data may be transferred between computing device 108 (Fig. 9, 910) and goggle device 102 over a wired or wireless network), receives the captured image of the near-infrared camera through the wireless communication part, and transmits the near-infrared image to the wireless communication part to deliver the near-infrared image to the near-infrared image projection unit (Par. [0036], for transfer of data over a wireless network, communications module 130 includes a radio-frequency (RF) transmitter/receiver through other suitable platforms such as, bluetooth, WI-FI, infrared (IR) communication, internet, 3G, 4G network, satellite, etc. Communications module 130 may also be transfer data to computing device 108 over a wired connection, such as, for example a USB video capture cable.  Communications module 130 enables image data collected by goggles to be displayed and/or stored on computing device 108).

Regarding Claim 3, Achilefu discloses Claim 1.  Achilefu further discloses wherein the transparent optic system includes: 
a left image optical system positioned in front of a user's left eye (Par. [0028], goggle device 102 (or 900) includes a left eye assembly 110 that displays an image for a left eye of user 104); and 
a right image optical system positioned in front of a user's right eye (Par. [0028], goggle device 102 (or 900) includes a right eye assembly 112 that displays an image for a right eye of user 104), and wherein
the near-infrared camera (Fig. 12, Par. [0064], For true stereoscopic vision, imaging and illumination module 1150 includes two separate and identical imaging systems, and one illumination system between and above the imaging systems that provides uniform NIR illumination to excite fluorescent molecular probes and visible light illumination for reflectance imaging) includes: 
a left image near-infrared camera that captures the near-infrared light coming through the left image optical system (Fig. 12, sensor 1152 shown at top of illustration, Par. [0067], each CMOS detector 1152 includes a sensor of vertically-stacked photodiodes and pixelated NIR/visible spectrum filters); and 
a right image near-infrared camera that captures the near-infrared light coming through the right image optical system (Fig. 12, sensor 1152 shown at bottom of illustration, Par. [0067], each CMOS detector 1152 includes a sensor of vertically-stacked photodiodes and pixelated NIR/visible spectrum filters), and wherein 
the near-infrared image projection unit  (Par. [0064], for true stereoscopic vision, imaging and illumination module 1150 includes two separate and identical imaging systems), includes: 
a left image projection unit projecting a near-infrared left image to the left image optical system (Par. [0064], Each of the two imaging systems includes a CMOS detector 1152 and an imaging lens 1154, where the distance between the imaging systems is 67 mm (the average inter-pupillary distance for adults, (i.e. left image projection unit on one side)); and 
a right image projection unit projecting a near-infrared right image to the right image optical system (Par. [0064], Each of the two imaging systems includes a CMOS detector 1152 and an imaging lens 1154, where the distance between the imaging systems is 67 mm (the average inter-pupillary distance for adults, (i.e. right image projection unit on other side)), and wherein 
the near-infrared image processing unit uses each captured image taken by the left image near-infrared camera and the right image near-infrared camera to respectively generate the near-infrared left image and the near-infrared right image to deliver to the left image projection unit and the right image projection unit (Par. [0038], detector module 150 displays (i.e. projects) received image data on left eye assembly 110 and right eye assembly 112 such that left eye assembly 110 and right eye assembly 112 display the same regions of subject 106 that a left eye and right eye of user 104 would observe in the absence of goggle device). 

Regarding Claim 8, Achilefu discloses Claim 1.  Achilefu further discloses wherein the transparent optic system includes: a left image optical system positioned in front of a user's left eye (Par. [0028], goggle device 102 (or 900) includes a left eye assembly 110 that displays an image for a left eye of user 104); and a right image optical system positioned in front of a user's right eye (Par. [0028], goggle device 102 (or 900) includes a right eye assembly 112 that displays an image for a right eye of user 104), and wherein the near-infrared image projection unit (Par. [0064], for true stereoscopic vision, imaging and illumination module 1150 includes two separate and identical imaging systems) includes: a left image projection unit projecting a near-infrared left image from a left side surface of the left image optical system to the left image optical system (Par. [0064], Each of the two imaging systems includes a CMOS detector 1152 and an imaging lens 1154, where the distance between the imaging systems is 67 mm (the average and a right image projection unit projecting a near-infrared right image from a right side surface of the right image optical system to the right image optical system (Par. [0064], Each of the two imaging systems includes a CMOS detector 1152 and an imaging lens 1154, where the distance between the imaging systems is 67 mm (the average inter-pupillary distance for adults, (i.e. right image projection unit on other side)), and wherein the near-infrared camera is disposed at the upper or the lower part between the left image optical system and the right image optical systems (Fig. 1, detector module 150 on upper part). 

Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 4 specifically defines a first and second left and a first and second right image dichroic mirror in the left and right optical system, respectively, that is not readily taught or suggested by the prior art uncovered during search or made of record. Claim 5 specifically defines a left and right image transparent plate for each left and right image optical system each having a first and second coated surface that is not readily taught or suggested by the prior art uncovered during search or made of record. Similarly Claim 9 specifically defines the left image optical system to includes a left image dichroic unit transmitting the visible light coming from the user's front, reflecting the near-infrared light coming from the user's front to the right side, and reflecting the near-infrared left image coming from the left image projection unit to the user's eyes; and a left image reflection mirror disposed on the right side of the left image dichroic unit and reflecting the 

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Schneider et al. (US 2017/0318235 A1) relates to the fields of head-mounted displays, magnification optics, medical imaging, image processing, and display presentation. Ball et al. (US 2015/0257735 A1) relates to systems and methods for displaying medical images. Aguren (US 2014/0002587 A1) relates to 3D stereo vision goggles that could be used for enhanced vision systems for surgical applications. Sen et al. (US 2010/0113940 A1) relates to non-invasive systems for multi-spectral medical imaging, particularly a wearable goggle system for quantitative wound imaging.
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Susan E. Hodges/Primary Examiner, Art Unit 2425